Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  in line 1, the phrase “spray dried at with hot air” be corrected.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Scherr et al. (US Patent No. 5,698,511), hereinafter “Scherr.”
	Scherr teaches a process for preparing a concentrated, granular detergent composition comprising a mixture of: a) from about 15 to about 50% by weight of a surfactant;  b) at least one detergent builder, like phosphorus-containing inorganic salts (see col. 5, lines 4-6); and c) from about 0.01 to about 7.5% by weight of a deflocculating polymer composition having a weight average molecular weight in the range of from about 1500 to about 50,000 and containing polymer chains of the structure P-SR, wherein P represents a polymer chain segment of a hydrophilic polymer and SR represents a mercapto end-cap group, R being an organic hydrophobic radical containing from about 4 to 28 carbon atoms (see abstract), wherein the granular detergent is prepared by drying a crutcher slurry comprising an aqueous dispersion of the organic surfactant, detergent builder, deflocculating polymer and other ingredients which may be present in the composition (see col. 3, lines 6-9), and wherein the crutcher slurry will generally have a final solids content of about 40-75% by weight, more preferably from about 50 to 70% by weight (see col. 9, lines 36-38). The slurry may then be dried using any of the well known drying processes such as spray drying, wherein the crutcher slurry is atomized by pumping it into an atomizing nozzle of a spray dry tower, and wherein at the base of the tower, air is introduced at a temperature of from about 300o-1000oF (equivalent to 148.9 oC-537.8 oC) which contacts the atomized slurry to provide a hot drying gas for the droplets of the slurry, thereby evaporating most of the water (see col. 9, lines 39-54). The deflocculating polymers are characterized as comprising a hydrophilic polymer chain segment (P) having a hydrophobic mercapto moiety (SR) covalently attached to a terminal carbon atom present in at least some of 3-C8 ethylenically unsaturated carboxylic acid monomer, i.e., methacrylic acid, as recited in claims 2, 5 and 7; and (3) the temperature and velocity of the hot air as recited in claim 8.
	With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the deflocculating polymer, i.e., a copolymer of acrylic and maleic acids encapped with dodecyl mercaptan, say as in Example 3, with 2-(dimethylamino)ethyl methacrylate encapped with dodecyl mercaptan because the substitution of art recognized equivalents as shown by Scherr is within the level of ordinary skill in the art. In addition, the substitution of one deflocculating polymer for another is likely to be obvious when it does no more than yield predictable results.
	With respect to difference (2), while  Scherr is silent as to the specific proportions of the amino group and carboxylic acid monomer group in the hydrophilic segment of the polymer, considering that Scherr teaches dimethyl aminoethyl (meth)acrylate (i.e., 2-(dimethylamino)ethyl methacrylate), as disclosed in col. 6, line 51, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the proportions of the amino group and the  carboxylic acid monomer group to be non-critical, which means that each proportion can vary in a wide range, hence, would overlap those recited. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the proportions of the amino groups and carboxylic acid monomer groups through routine experimentation for best results.
oC temperature,  considering that Scherr teaches that the crutcher slurry is atomized by pumping it into an atomizing nozzle of a spray dry tower, and wherein at the base of the tower, air is introduced at a temperature of from about 300o-1000oF (equivalent to 148.9 oC-537.8 oC) as disclosed in col. 9, lines 39-54, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). While Scherr is silent as to the velocity of the hot air, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the hot air velocity to be within those recited because the same spray drying process with overlapping hot air temperature has been utilized, hence, the velocity would likewise overlap as those recited in instant claim 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                 /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761